Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 1 of 9

CLERK
US DISTRICT & BANKRUPTCY
IN THE UNITED STATES DISTRICT COURT (4 "'5 "©" ©
FOR THE DISTRICT OF COLUMBIA 5.) .v 29 D5 4:33
diy Gobi 233 ‘a

  

 

IN RE ADMINISTRATIVE SUBPOENA Case: 12h me 004 , -
NO. 690538 TO GANNETT SATELLITE Assigned To : Boasberg, James tc.

INFORMATION NETWORK, LLC Assign. Date : 5/28/2021
Description: Misc.

 

 

GANNETT SATELLITE INFORMATION NETWORK, LLC’S MOTION TO QUASH
AND MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

Gannett Satellite Information Network, LLC (“Gannett”), publisher of USA TODAY,
pursuant to 18 U.S.C. § 3486(a)(5), hereby moves to quash Administrative Subpoena No. 690538
(the “Subpoena”), which the Federal Bureau of Investigation (“FBI”) issued to Gannett on April
29, 2021. The Subpoena violates the First Amendment to the U.S. Constitution by demanding
records that would identify particular persons who read a particular USA TODAY news report.
Moreover, in making this unconstitutional demand, the FBI has failed to demonstrate compliance
with the United States Attorney General’s regulations for subpoenas to the press — regulations that
President Biden himself recently pledged the Administration would follow. The Court should
grant this motion and quash the Subpoena.

BACKGROUND

On February 2, 2021, USA TODAY published a news repart titled FR/ identifies 2 agents
killed in Florida while serving warrant in crimes against children case (the “News Report”),
which is available online at https://www.usatoday.com/story/news/nation/202 1/02/02/sunrise-
florida-shooting-fbi-agents-injured/4352344001/. For the Court’s convenience, a copy of the

News Report is also attached hereto as Exhibit A. USA TODAY published the News Report at

ee

9:29 AM on February 2, and updated the News Report at 6:23 PM that same day. See Ex. A at 1.

      

 

RECEIVED
Mail Room |
Aneole D. Cause, Clerk of Cound
U.S. Disivier C4 Pisteet of Columbia

 
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 2 of 9

On April 29, 2021, the FBI sent the Subpoena to Gannett Co., Inc., the ultimate parent
company of Gannett Satellite Information Network, LLC. The FBI did not communicate with
Gannett, as the Department of Justice regulations require, in advance of sending the Subpoena. In
fact, the FBI faxed the Subpoena to an office that has been closed during the COVID-19
pandemic. A copy of the Subpoena is attached hereto as Exhibit B.

The Subpoena, which was issued pursuant to 18 U.S.C. § 3486, demands that Gannett
produce records of Internet Protocol (“IP”) addresses and other potentially identifying information
“for computers or other electronic devices” that accessed the News Report between 8:03 PM and
8:38 PM on February 2, 2021. See Ex. B at 5.! The Subpoena states that these records “relate[] to
a federal criminal investigation being conducted by the FBI” and that Gannett “is required to
furnish” them. Jd. at 2. The Subpoena sets a deadline for production of May 29, 2021 — the
Saturday of a holiday weekend — and it further “request[s]” Gannett “not to disclose the existence

of this subpoena indefinitely.” Id.

 

! Specifically, the Subpoena calls for Gannett to produce:

IP addresses, and associated dates, times, time zones, user agent
strings, communication ports, telephone or instrument numbers
(including MAC addresses, Electronic Serial Numbers (“ESN”),
Mobile Electronic Identity Numbers (“MEIN”), Mobile Equipment
Identifier (“MEID”), Mobile Identification Numbers (“MIN”),
Subscriber Identity Modules (“SIM”), Mobile Subscriber Integrated
Services Digital Network Number (“MSISDN”), International
Mobile Subscriber Identifiers (“IMSI’), or International Mobile
Equipment Identities (“IMEI”), for computers or other electronic
devices that accessed the following URL:
https://www.usatoday.com/story/news/nation/2021/02/02/sunrise-
florida-shooting-fbi-agents-injured/4352344001/ between 2/3/2021
00:03 UTC — 2/3/2021 00:38 UTC.

 

See Ex. B at 5,
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 3 of 9

On May 22, 2021, undersigned counsel responded to the Subpoena on Gannett’s behalf. A
copy of Gannett’s response letter is attached hereto as Exhibit C. Gannett objected to disclosing
the subpoenaed records on two grounds. First, the FBI failed to comply with Department of
Justice regulations for subpoenas to the news media. See Ex. C. at 1-2. Second, the Subpoena
violates the First Amendment by compelling USA TODAY to disclose the identities of its readers.
See id. at3. Gannett therefore asked the FBI to withdraw the Subpoena by May 25, 2021. Jd.

On May 25, the FBI confirmed to Gannett that the agency had received Gannett’s response
and had forwarded it to the Department of Justice counsel handling the matter. The FBI and the
Department of Justice have not communicated with Gannett regarding the Subpoena since then.

The statute authorizing this Subpoena states that “[a]t any time before the return date
specified in the [subpoena], the person or entity summoned may . . . petition for an order
modifying or setting aside the [subpoena].” 18 U.S.C. § 3486(a)(5). Gannett, which regularly
does business in this District,” now timely moves to quash the Subpoena as unconstitutional.

ARGUMENT

The statute authorizing this Subpoena provides that “[a] summons issued under this section
shall not require the production of anything that would be protected from production under the
standards applicable to a subpoena duces tecum issued by a court of the United States.” Id.

§ 3486(a)(7). This Subpoena fails to comply with those ordinary standards by demanding that a
news organization produce records squarely within the protections of the First Amendment. It
also has not demonstrated compliance with the Department of Justice’s regulations for such

subpoenas.

 

2 18 U.S.C. § 3486(a)(5) further provides that the recipient of an administrative subpoena may
move to quash it “in the United States district court for the district in which that person or entity
does business or resides.”
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 4 of 9

I. The Court Should Quash The Subpoena As Unconstitutional.

A government demand for records that would identify specific individuals who read
specific expressive materials, like the Subpoena at issue here, invades the First Amendment
rights of both publisher and reader, and must be quashed accordingly. As U.S. Supreme Court
Justice William O. Douglas wrote more than 50 years ago, at the height of the Red Scare:

A requirement that a publisher disclose the identity of those who
buy his books, pamphlets, or papers is indeed the beginning of
surveillance of the press. .. . The finger of government leveled
against the press is ominous. Once the government can demand of
a publisher the names of the purchasers of his publications, the free
press as we know it disappears. Then the spectre of a government
agent will look over the shoulder of everyone who reads. The
purchase of a book or pamphlet today may result in a subpoena
tomorrow. . . . The press and its readers will pay a heavy price in
harassment. But that will be minor in comparison with the menace
of the shadow which government will cast over literature that does
not follow the dominant party line. If the lady from Toledo can be
required to disclose what she read yesterday and what she will read
tomorrow, fear will take the place of freedom in the libraries, book
stores, and homes of the land. Through the harassment of
hearings, investigations, reports, and subpoenas government will
hold a club over speech and over the press. Congress could not do
this by law. The power of investigation is also limited.

United States v. Rumely, 345 U.S. 41, 57-58 (1953) (Douglas, J., concurring).

Courts, including in this District, have long and consistently applied these powerful First
Amendment principles to demands for information such as the Subpoena at issue here. In Jn re
Grand Jury Investigation of Possible Violation of 18 U.S.C. § 146] et seq., the Government
moved to compel “Company X” to comply with grand jury subpoenas seeking, inter alia, “records
that show the identity of all movies sold or distributed, including the date of each transaction,
payment received, and method and date of each of each shipment, from customer purchases” from
a particular website over a given timeframe. 706 F. Supp. 2d 11, 13 (D.D.C. 2009) (Lamberth, J.).

Company X refused to identify the customers, and the Court concluded that “[uJntil the United
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 5 of 9

States proves otherwise, the expressive materials being investigated are presumptively protected
by the First Amendment and Company X’s customers have a correlative right to receive that
information anonymously.” Jd. at 17. As the Court explained, citing Justice Douglas’s
concurrence, “if the subpoenaed customer records are given to the Government, it could have a
chilling effect on the exercise of Company X’s customers’ First Amendment rights.” Jd. at 17-18.
The Court therefore stated that “the United States may only obtain the records if it demonstrates a
compelling need for them and a sufficient nexus between the records and the grand jury’s
investigation, or if it shows that they are not entitled to the protection of the First Amendment.”
Id. at 18. The court subsequently concluded that the Government failed to carry that burden, and
it denied the Government’s motion to compel release of those records. Jd. at 19-23.

A decade earlier, in In re Grand Jury Subpoena to Kramerbooks & Afterwords, Inc.,
Independent Counsel Ken Starr issued a subpoena to the Washington, D.C. bookstore
Kramerbooks & Afterwords for “all documents and things referring or relating to any purchase by
Monica Lewinsky from November 1995 to the present.” 26 Med. L. Rptr. 1599, at *1 (D.D.C.
Apr. 6, 1998) (Johnson, C.J.).2 The bookstore moved to quash, and the Court found “that the First
Amendment is indeed implicated” by the subpoena, observing that “[t]he First Amendment right
to receive ideas ‘follows ineluctably from the sender’s . . . right to send them’ and is also ‘a
necessary predicate to the recipient’s meaningful exercise of his own rights of speech, press, and
political freedom.’” Jd. (quoting Bd. of Educ. v. Pico, 457 U.S. 853, 867 (1982)). The Court

concluded that, in the face of these First Amendment protections, the subpoena was invalid unless

 

3 A copy of this decision is attached hereto as Exhibit D for the Court’s convenience.
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 6 of 9

“the Office of Independent Counsel has a compelling need for the materials it seeks and . . . there
is a sufficient connection between that information and the grand jury’s investigation.” Jd. at *3.*
Courts elsewhere have reached the same results. In Lubin v. Agora, Inc., for example, the
Maryland Court of Appeals quashed a subpoena that the state’s Securities Commissioner had
issued to a newsletter publisher, demanding the production of “subscriber lists, marketing lists,
and other documents containing information identifying any of its subscribers.” 882 A.2d 833,
836 (Md. 2005). As the Court explained, “the subpoenas seek information within the protective
umbrella of the First Amendment. Enforcement of the subpoenas would intrude upon the First
Amendment rights of [the publisher’s] subscribers and customers because disclosure of their
subscriber status and purchase of the Report would destroy the anonymity that the Supreme Court
has recognized as important to the unfettered exercise of First Amendment freedoms.” Id. at 846.
The Court therefore held that the subpoena was invalid unless the Government could “establish a
substantial relation between the information sought and an overriding and compelling State
interest,” and it concluded that the Commissioner had not satisfied that standard. Id. at 846-47.°
These First Amendment concerns apply here with equal force. The Subpoena’s demand

for identifying information about the particular individuals who read the USA TODAY News

 

4 Ms. Lewinsky later agreed to produce responsive records, which mooted the subpoena. See,
e.g., Larry Margasak, Starr To Get Lewinsky Book Records, Associated Press (June 23, 1998).

> See also, e.g., In re Grand Jury Subpoena (Amazon.com), 246 F.R.D. 570, 572-73 (W.D. Wis.
2007) (“The subpoena is troubling because it permits the government to peek into the reading
habits of specific individuals without their prior knowledge or permission. . . . [I]t is an unsettling
and un-American scenario to envision federal agents nosing through the reading lists of law-
abiding citizens while hunting for evidence against somebody else.””); Tattered Cover v. City of
Thornton, 44 P.3d 1044, 1053 (Colo. 2002) (“[T]he First Amendment embraces the individual’s
right to purchase and read whatever books she wishes to, without fear that the government will
take steps to discover which books she buys, reads, or intends to read. A governmental search
warrant directed to a bookstore that authorizes seizure of records that reflect a customer’s
purchases necessarily intrudes into areas protected by this right.”).
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 7 of 9

Report at a certain time creates precisely the type of chilling effect that Justice Douglas warned of
more than half a century ago. Under the demanding First Amendment test set out in the cases
discussed above, the FBI’s threadbare assertion that “the information sought through this

subpoena relates to a federal criminal investigation,” see Ex. B at 2, cannot possibly justify such
an abridgment of free speech. The Court should therefore grant this motion and quash this
Subpoena as unconstitutional.

II. The FBI Has Ignored Its Own Guidelines In Issuing The Subpoena.

On top of the Subpoena’s constitutional infirmities, the FBI has not demonstrated its
compliance with the United States Attorney General’s own regulations for issuing subpoenas to
the press. While these regulations create no “enforceable right,” see In re Grand Jury Subpoena
(Miller), 438 F.3d 1141, 1152 (D.C. Cir. 2005), the Department of Justice recently asserted that it
“follows the established procedures within its media guidelines policy when seeking legal process
to obtain” press records, see Luciana Lopez, Washington Post: Trump Justice Department got
reporters’ phone records, USA TODAY (May 7, 2021), https://www.usatoday.com/story/news/
politics/2021/05/07/washington-post-trump-doj-got-reporters-phone-records/499727600L/.
Indeed, just last week, with news that the previous Administration had subpoenaed a CNN
journalist’s email and telephone records, President Biden himself called law enforcement demands
for press records “simply wrong.” See Matt Zapotosky & Anne Gearan, Biden says he won't
allow Justice Dept. to seize journalists’ phone, email records, The Washington Post (May 21,
2021), https://www.washingtonpost.com/national-security/biden-journalists-justice-
department/202 1/05/21/fb606c4a-ba72-1 leb-a5fe-bb49dc89a248 story.html; Charlie Savage,
White House Seems to Affirm Biden’s Vow to Bar Seizures of Reporters’ Phone Data, The New

York Times (May 24, 2021), https://www.nytimes.com/2021/05/24/us/politics/biden-reporter-
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 8 of 9

data-seizures.html (White House Press Secretary Jen Psaki “said the administration intended ‘to
use the Holder model as their model’”).

By “the Holder model,” Ms. Psaki plainly meant the 2014 and 2015 revisions, made
during the tenure of Attorney General Eric Holder, to the Department of Justice’s regulations
limiting the authority to subpoena journalists or news organizations. Codified at 28 C.F.R.

§ 50.10, these regulations provide, among other important protections for the press, that no
process to compel the disclosure of a journalists’ information may initiate without the approval of
the Attorney General, see id. § 50.10(c)(1); that the records sought under the subpoena must be
“essential to a successful investigation or prosecution,” and thus the subpoena may not seek
“peripheral, nonessential, cumulative or speculative information,” see id. § 50.10(c)(4)(ii)(A); that
the Government must “have made all reasonable efforts to obtain the information from alternative,
non-media sources,” see id. § 50.10(c)(4)(iii); that before issuing a subpoena, the Government
“should have pursued negotiations with the affected member of the news media” unless the
Attorney General found “compelling reasons” involving a “clear and substantial threat to the
integrity with the investigation, risk grave harm to national security, or present an imminent risk
of death or serious bodily harm,” see id. § 50.10(c)(4)(iv)(A); and that “the proposed subpoena
generally should be limited to the verification of published information and to such surrounding
circumstances as relate to the accuracy of the published information,” see id. § 50.10(c)(4)(v).

The FBI has not, on this record, followed these straightforward procedures before issuing
the Subpoena to Gannett. Indeed, as noted above, the FBI’s failure to even communicate with
Gannett in advance led the agency to send the Subpoena to a closed office. The Subpoena

therefore is not authorized under federal regulations, in addition to being unconstitutional.
Case 1:21-mc-00064-JEB Document1 Filed 05/28/21 Page 9 of 9

CONCLUSION

For the foregoing reasons, Gannett respectfully requests that the Court quash the Subpoena

and grant such other and further relief as deemed just and proper.

Dated: May 28, 2021

Respectfully submitted,
BALLARD SPAHR LLP

/s/ Charles D. Tobin

Charles D. Tobin (#455593)
Maxwell S. Mishkin (#1031356)
1909 K Street, NW, 12th Floor
Washington, DC 20006

Tel: (202) 661-2200

Fax: (202) 661-2299
tobinc@ballardspahr.com
mishkinm@ballardspahr.com

Counsel for Gannett Satellite Information Network,
LLC
